Citation Nr: 1300649	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The claim was previously remanded by the Board in October 2010.  At the time, the Board referred for adjudication, to the RO a claim of service connection for impaired glucose metabolism and/or diabetes mellitus.  The issue has been adjudicated by the RO in the December 2011 Supplemental Statement of the Case.  The Veteran or his representative have not disagreed with that decision and therefore, the issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim must be remanded one more time for additional development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

The Veteran contends that he currently has peripheral neuropathy as a result of in-service herbicide exposure during his active duty in the Republic of Vietnam.  

Acute and subacute peripheral neuropathy shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d)  are satisfied.  See 38 C.F.R. § 3.309(e) (2012).  In this regard, Note 2 to 38 C.F.R. § 3.309(e) states that, for purposes of this section the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Further, for service connection for peripheral neuropathy to be established on a presumptive basis, such acute and subacute peripheral neuropathy must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii),

In the current case, the record does not show any complaints, treatment, or diagnosis of either acute or subacute peripheral neuropathy within one year after the Veteran's exposure to such herbicides.  

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the Veteran received a VA examination in March 2011, at which time the examiner opined that the Veteran's neuropathy is as likely as not related to Agent Orange exposure.  The examiner reviewed the Veteran's service treatment records, but not his VA medical records.  The examiner did not provide a rationale for his opinion nor did he cite to any manifestations of peripheral neuropathy within one year of the Veteran's last exposure to herbicides.  

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the lack of rationale in the recent VA opinion renders the opinion inadequate for the purpose of rendering a decision in the instant case and a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claim file to the examiner who conducted the March 2011 VA neurological examination and ask that he provide a new opinion regarding the nature and etiology of the Veteran's peripheral neuropathy.  

The examiner should determine whether it is at least as likely as not that the Veteran's peripheral neuropathy is etiological related to any incident of the Veteran's active duty, to include presumed exposure to herbicides in service.  

The examiner should give an opinion as to when the Veteran's peripheral neuropathy was manifested by symptoms consistent with incomplete paralysis of any nerve group within one year following his last exposure to in-service herbicide agents.  

If so, the examiner should comment on the severity of the peripheral neuropathy within the year following last exposure to in-service herbicide agents and whether symptoms consistent with mild, moderate, or severe incomplete paralysis of the affective nerve was shown.  . 

A full rationale for the opinion rendered must be provided.  

2.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this Remand complies with the instructions set forth herein, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


